Citation Nr: 0030387	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  00-12 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
organic brain syndrome.

2.  Entitlement to service connection for the chronic 
residuals of hepatitis C. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for cancer, claimed as 
Hodgkin's disease.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as emphysema.

6.  Entitlement to service connection for epilepsy.

7.  Entitlement to service connection for Agent Orange 
exposure, claimed as a skin disorder.

8.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits claimed on appeal.  During 
the pendency of this appeal, the veteran moved to Arkansas, 
and jurisdiction over his case was transferred to the North 
Little Rock, Arkansas RO.

The issues of entitlement to service connection will be 
discussed below, the remaining issue of whether new and 
material evidence to reopen a claim of service connection for 
organic brain syndrome and the issue of a total rating will 
be discussed only in the REMAND section of this Board 
decision.

The service connection issues were denied on the basis that 
they were not well grounded.  That aspect of the law has 
changed, and all issues will be considered on their own 
merits.  As the veteran was notified as to the evidence that 
was missing, and has been informed of the laws and 
regulations governing the award of service connection the 
Board may proceed to the merits.  Also as indicated below, 
all pertinent available notice has been provided and all 
pertinent and available evidence has been obtained for 
association with the claims folder.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims for service 
connection of the various disorders.

2.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed hepatitis C with any event or 
occurrence on active duty service. 

3.  PTSD was diagnosed by a private physician in 1986 but was 
found to be related to a post-service assault.

4.  Cancer, claimed as Hodgkin's disease, is not currently 
shown based on the evidence submitted for the record.

5.  The post-service medical evidence does not relate the 
veteran's currently-diagnosed COPD, claimed as emphysema, 
with any event or occurrence on active duty service.

6.  Epilepsy is not currently shown based on the evidence 
submitted for the record.

7.  The veteran did not have active service in the Republic 
of Vietnam during the Vietnam era.

8.  The veteran's currently diagnosed skin disorders are not 
recognized by VA as causally related to exposure to herbicide 
agents used in Vietnam, nor are they shown to be 
etiologically or causally related to active duty service.  



CONCLUSIONS OF LAW

1.  The chronic residuals of hepatitis C are not shown to be 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999). 

2.  PTSD is not shown to be incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

3.  Cancer, claimed as Hodgkin's disease, is not shown to be 
incurred in or aggravated by the veteran's active duty 
service, and Hodgkin's disease is not currently shown in the 
record.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).

4.  COPD is not shown to be incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

5.  Epilepsy is not shown to be incurred in or aggravated by 
the veteran's active duty service, and epilepsy is not 
currently shown in the record.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).

6.  The claim for entitlement to service connection for Agent 
Orange exposure, claimed as a skin disorder, is denied.  38 
U.S.C.A. §§ 1101, 1110, 1116 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307(a), 3.309(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medical Evidence

Service medical records are essentially negative for any of 
the disorders claimed by the veteran.  However, the Board 
notes that in February 1967, he was hospitalized with an 
upper respiratory infection.  Further, in April 1968, he was 
noted to have fine tremors of his hands secondary to a 
presumed overdose of seconal.  He admitted to regular drug 
use at the time and there was no diagnosis made with respect 
to epilepsy. The May 1968 separation examination report 
demonstrates a normal clinical evaluation of every system. 
Service personnel records reflect that the veteran was 
discharged under honorable conditions due to drug abuse.

The first post-service medical evidence, dated in 1986, some 
20 years after service separation, indicates a diagnosis of 
schizoaffective disorder and organic brain syndrome post 
severe cocaine abuse, and numerous psychiatric 
hospitalizations.  The private treating physician reflected 
that the veteran was unable to work.  In an April 1987 rating 
decision, service connection for organic brain disorder with 
schizoaffective disorder was denied.

In a February 1989 VA psychiatric examination, the veteran 
related a history of schizoaffective disorder and organic 
brain syndrome and a more recent history of depression, lack 
of attention span, and hallucinations.  He indicated an 
extensive substance abuse problem, including excessive 
freebasing of cocaine for many years but had been in 
remission for several years, but had also used marijuana, 
amphetamines, and LSD in the past.  He noted a problem with 
alcohol but took Antabuse to keep him from drinking.  He 
reflected that he had been beat up several months previously, 
had sustained severe injuries to his jaw and penis in the 
attack, underwent a complicated medical recovery, and was 
quite fearful of nonwhite people.  He also reported a vague 
history of serving as an infantryman near the DMZ in Korea in 
1968 and related that a North Korean Commando Team sneaked 
past his bunker.  He related that he was stressed and guilty 
by the incident, was give some kind of medication by his 
sergeant, and that he lapsed into a coma.  He stated that he 
was given an administrative discharge but felt that his 
psychiatric problems began in service.  He reported that he 
had never been married and received an honorable discharge 
(the evidence shows that he was married in 1970 and his DD214 
shows that he received a general discharge).  

After a mental status examination, the examiner reflected 
that the exact diagnosis was difficult to ascertain because 
the history was reported only as given by the veteran.  The 
examiner noted that the veteran had a chronic mental illness 
with psychotic proportions with the appropriate diagnosis of 
schizophrenia.  A diagnosis of cocaine dependency was also 
noted and the examiner indicated that he suspected that the 
veteran had an on-going alcohol dependency problem.  The 
examiner opined that the veteran also had a diagnosis of PTSD 
secondary to a previous severe assault and extremely painful 
and complicated medical course one year previously.

In a February 1993 VA neuropsychological report, the 
veteran's overall intellectual abilities were noted to be 
less than expected given his reported work and academic 
history.  Testing for neurobehavioral dysfunction was noted 
to be impaired, and he exhibited mild cerebral inefficiencies 
consistent with the residual effects of multiple head 
traumas, history of polysubstance abuse, possible seizure 
disorder, and the subsequent development of organic brain 
syndrome.  The examiner concluded that the veteran's testing 
was consistent with PTSD and organic mental syndrome, not 
otherwise specified (with personality, memory, and mood 
disturbances).  

In a July 1998 outpatient treatment note, the veteran 
complained of feeling tired, shortness of breath, and not 
feeling well.  A past medical history of positive 
tuberculosis exposure, questionable Hodgkin's disease, and 
alcoholic liver disease was noted.  He reportedly started 
drinking at age 36 and smoking at age 16.  The clinical 
assessment was severe liver disease.  In November 1998, he 
was hospitalized with a primary diagnosis of cirrhosis of the 
liver with ascites.  He had secondary diagnoses of urinary 
tract infection, alcoholism, anemia, coagulopathy, and 
thrombocytopenia.  A past medical history of hepatitis C, 
alcohol abuse, COPD, tobacco abuse, peptic ulcer disease, 
anemia, depression, psoriasis, PTSD, hydrocele, and temporal 
lobe seizures was also noted.  He was admitted with 
complaints of progressive weakness, fatigue, nausea, and 
anorexia since receiving a flu shot two weeks previously.  An 
on-going alcohol abuse problem was noted.  He reported being 
a Vietnam veteran and infantryman (parenthetically, the Board 
notes that the veteran's MOS was listed as General Clerk with 
an artillery battalion).

In a November 1998 dermatology consultation, the veteran was 
noted to have end-stage liver disease and trouble with 
psoriasis.  He was given shampoo and instructed to return to 
the clinic as needed.  A gastroenterology consultation 
reflected that the veteran had a long history of hepatitis C 
virus (HCV)-related cirrhosis, and had been positive for 
hepatitis C since August 1996.  A substance abuse 
consultation indicated diagnoses of alcohol dependence, 
alcohol withdrawal, and alcohol induced mood and anxiety 
disorder.  There was no mention or diagnosis made with 
respect to PTSD.  In January 1999, he was apparently ordered 
oxygen treatment for home.  In October 1999, he was 
hospitalized overnight after complaints of weakness and 
falling.  A past medical history of cirrhosis of the liver, 
hepatitis C, and alcohol abuse with continued use was noted.  
He was advised that he would not get well if he refrained 
from alcohol but that alcohol in any amount would made the 
progression of his medical problems much worse at a rapid 
rate.

As an initial matter, the Board is of the opinion that this 
veteran's claims file is replete with misrepresentations, 
exaggerations, and fabrications.  He has, over time, claimed 
to be a former prisoner of war (POW), claimed to have served 
in Vietnam (personnel records reflect that he served in Korea 
during the Vietnam War), claimed to be single when he was 
married and married when he was single, claimed to have had a 
blood transfusion in service when medical records are 
negative for a blood transfusion or any evidence that would 
suggest the need for a blood transfusion, and claimed to have 
bullet wounds and shrapnel injuries from service in Vietnam.  

He has represented that he had an IQ of 186 as a child, and 
worked for museums, a wildlife survey program, a planetarium, 
and a zoo, all at the age of 10.  In a VA examination and in 
written evidence, he maintained that he was a straight A 
student in school, although he reported on his enlistment 
physical examination that he had had difficulty in school and 
service personnel records suggest that he was kicked out of 
high school prior to enlisting.  He has also maintained that 
he had excellent ratings in basic training, although service 
personnel records reflect that he admitted to using drugs 
prior to entering military service, was moved to four 
different units in Korea, with each a rehabilitative 
transfer, and underwent two Article 15 proceedings.  Even a 
military physician noted in the veteran's service medical 
records that he believed that parts of the veteran's story to 
him about entering a Korean cab with stereo equipment, being 
offered cocaine, not eating for three days, and having no 
memory of the events was fabricated.  Nonetheless, the Board 
will address the veteran's claims below.

Claims for Hepatitis C and COPD

Turning first to the claims for which the veteran currently 
has diagnoses, hepatitis C and COPD, the Board notes that a 
review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of hepatitis C or a 
chronic respiratory disorder of any kind.  In February 1967, 
during basic training, the veteran was hospitalized for 
approximately one week with an upper respiratory infection.  
He was returned to duty without any apparent chronic 
residuals.  The May 1968 separation examination report 
demonstrates a normal clinical evaluation of the veteran's 
endocrine and respiratory systems.  In addition, there is no 
indication of any in-service history of a blood transfusion, 
as claimed by the veteran.

Next, while the veteran has current diagnoses of hepatitis C 
and COPD, the Board concludes that the medical evidence 
failed to establish a relationship between his current 
disorders and military service.  Specifically, the evidence 
shows no diagnosis of hepatitis C until at least 1996, some 
thirty years after service separation.  Further, except for 
the veteran's contentions to the contrary, the treating 
physicians have associated hepatitis C with the veteran's 
long-term substance abuse problems.  Similarly, there is no 
indication of a respiratory disorder until 1998, and it 
appeared to be associated with a long-term history of 
nicotine dependence.  Therefore, none of the medical evidence 
establishes a causal relationship between the veteran's 
hepatitis C and COPD with military service.  As such, the 
veteran's claims must be denied.

Claim for PTSD

In addition to the regulations outlined above, service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 130 
(1997).  In June 1999, during the pendency of this appeal, 38 
C.F.R. § 3.304(f) was amended to incorporate relevant legal 
authority established as a result of the United States Court 
of Appeals for Veterans Claims' (formerly the United States 
Court of Veterans Appeal) (the Veterans Claims Court) holding 
in Cohen.  In pertinent part, § 3.304(f) now provides that, 
"[s]ervice connection for [PTSD] requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred."  64 Fed. Reg. 32807-32808 (June 18, 
1999).   The revised regulation was made effective from the 
date of the Cohen decision, March 7, 1997, and therefore, it 
must be considered in connection with the Board's appellate 
disposition.  Hence, as applied here, the revised version of 
§ 3.304(f) liberalizes the standard needed to establish a 
diagnosis of PTSD, from evidence that required a "clear 
diagnosis" of the condition, to the revised criteria that 
only requires medical evidence "diagnosing" the condition.

With respect to the veteran's PTSD claim, he maintains that 
he was responsible for the deaths of 31 North Koreans because 
he was distracted while on guard duty on the Korean DMZ and 
later learned that 31 North Koreans had moved across the 
Korean DMZ at night and had been shot in Seoul attempting to 
kill a South Korean official.  He believed that he should 
have captured the group and they would not have been killed.  
In support of his claim, he submitted an article from the 
Korean War Project describing what became known as the Blue 
House Raid, where 31 North Koreans reportedly infiltrated 
through the U.S. sector of the DMZ on a mission to 
assassinate the South Korean president.  He reflected that he 
was ordered to take drugs by his sergeant after the incident, 
ended up in a coma, and had never taken drugs prior to that 
time.

As noted above, service connection for PTSD requires a 
current, clear medical diagnosis of PTSD, evidence of an in-
service stressor, and medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128, 130 (1997).  In this case, there is 
no evidence of an in-service psychiatric diagnosis or 
symptomatology for which the veteran could be compensated.  
Specifically, although the veteran was diagnosed with 
immature personality, that is not a disease for which service 
connection may be granted.  Further, even giving the veteran 
the benefit of assuming a current medical diagnosis of PTSD 
(which has only been noted by one physician several years 
ago), the Board concludes that the veteran failed to show a 
medical nexus between his currently-claimed diagnosis of PTSD 
and active duty service.  Specifically, the physician who 
diagnosed PTSD noted only that the veteran had been exposed 
to a traumatic assault in approximately 1985-86, although the 
veteran also reported the in-service incident at the time.  
Nonetheless, there was absolutely no mention of the veteran's 
active duty service in connection with the diagnosis of PTSD 
at the time it was made.  

Moreover, there is no current private medical evidence 
associated with the claims file suggesting that PTSD is 
related to an in-service evidence.  In fact, PTSD has been 
primarily mentioned by way of the veteran's medical history 
and there are no records showing current treatment for PTSD.  
Finally, the Board concludes that there is no need to address 
the issue of in-service stressors as the veteran's PTSD 
stressor was found to be related to an assault many years 
after service separation.  Therefore, the Board finds that 
even assuming a current diagnosis of PTSD, the medical 
evidence does not related the diagnosis to any in-service 
occurrence or event.  Accordingly, the veteran has failed to 
show a medical nexus between service and PTSD, as required by 
law, and the claim must be denied.  

Claims for Hodgkin's Disease and Epilepsy

Turning next to the claims for which the medical evidence 
does not reflect diagnoses, the veteran maintains that he is 
entitled to service connection for cancer, claimed as 
Hodgkin's disease, and for epilepsy.  Because there is no 
medical evidence of Hodgkin's disease or epilepsy currently 
shown, the veteran's claims must be denied.  Specifically, a 
review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings associated with 
Hodgkin's disease or epilepsy.  As noted above, the veteran 
experienced a single incident of hand tremors in service, 
which was associated with a drug overdose.  The separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's neurologic system.  Further, post service 
medical records are negative for complaints, treatment, or 
diagnosis of Hodgkin's disease or epilepsy.  Since, as 
previously discussed, service connection cannot be granted 
for a disability that is not currently manifested, the Board 
must deny the veteran's claims.

In addition, despite his contentions to the contrary, none of 
the treating physicians have diagnosed either Hodgkin's 
disease or epilepsy.  The only notations with respect to the 
disorders have been those reported by the veteran.  The 
Veterans Claims Court has held that the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Thus, the mere contentions of 
the veteran, no matter how well-meaning, without supporting 
medical evidence, will not satisfy the requirements of 
granting service connection.  Because, the claimed disorders 
are not demonstrated in service or thereafter by competent 
medical evidence, the veteran's claims must be denied.

Claim for Agent Orange Exposure

With respect to his Agent Orange claim, in addition to the 
regulations governing entitlement to service connection 
outlined above, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent (Agent Orange), unless 
there is affirmative evidence to establish that he or she was 
not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1999) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lungs, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e) (1999).  Chloracne, or other 
acneform disease, may be presumed to have been incurred 
during active military service as a result of exposure to 
Agent Orange if it is manifest to a degree of 10 percent 
within the first year after the last date on which the 
veteran was exposed to Agent Orange during active service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) (1999) 
are also not satisfied, then the veteran's claim shall fail.  
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  The Secretary recently found that skin cancer, 
including malignant melanoma, basal cell carcinoma, and 
squamous cell carcinoma, specifically did not warrant a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.  See Notice, 64 Fed. Reg. 211 (1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In this case, the veteran was initially vague about the 
claimed disorders associated with Agent Orange exposure but 
later clarified that he was claiming a skin disorder as his 
Agent Orange residuals.  In an October 1996 outpatient 
treatment note, he was diagnosed with fungal dermatitis on 
his hands, face, and scalp.  In November 1998, he was 
diagnosed with psoriasis on his scalp, ears, lower back, and 
shins.

As an initial matter, because the veteran did not have 
service in Vietnam, he is not entitled to the presumption of 
exposure to Agent Orange.  As there is no evidence in the 
claims file that he was exposed to Agent Orange during his 
service in Korea, the claim must fail under the presumptive 
theory.  The Board also finds the veteran's allegations that 
a canister of Agent Orange was thrown on him a bit far-
reaching.  Further, even assuming that the veteran was 
exposed to Agent Orange, the Board finds no post service 
clinical evidence of a diagnosis consistent with Agent Orange 
exposure.  Significantly, the currently-diagnosed skin 
disorder, fungal dermatitis and/or psoriasis, are not 
diseases which warrant service connection for exposure to 
Agent Orange.  38 C.F.R. § 3.309 (1999).  Therefore, the 
claim must necessarily be denied. 

In addition, the claim must be denied on a direct basis 
because there is no medical opinion, or other competent 
evidence, linking the veteran's current skin disorders with 
any in-service occurrence or event.  Specifically, there was 
no mention of any skin disorders in service, nor has any 
medical examiner attributed the skin disorders to the 
veteran's active service, nor did they indicate evidence that 
they were of long standing duration.  Thus, a direct causal 
link between the veteran's skin disorders and exposure to 
Agent Orange or active duty service has not been 
demonstrated.  The Board has thoroughly reviewed the claims 
file and finds no evidence of any plausible claim, nor any 
claim for which entitlement is permitted under the law.


ORDER

The claim for entitlement to service connection for hepatitis 
C is denied.

The claim for entitlement to service connection for PTSD is 
denied.

The claim for entitlement to service connection for cancer, 
claimed as Hodgkin's disease, is denied.

The claim for entitlement to service connection for COPD, 
claimed as emphysema, is denied.

The claim for entitlement to service connection for epilepsy 
is denied.

The claim for entitlement to service connection for Agent 
Orange exposure, claimed as a skin disorder, is denied.


REMAND

During the pendency of the veteran's appeal, the United 
States Court of Appeals for the Federal Circuit overturned 
the test that had been used for new and material evidence.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
is aware that the now-current standard for the submission of 
new and material evidence was not in effect at the time of 
the original decision in this instance.  Nevertheless, due 
process requires that the case be remanded for consideration 
and readjudication under the guidance provided in Hodge.  A 
remand of this issue for further development was requested by 
the veteran's representative.  In addition, the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Moreover, as the case is in Remand status in connection with 
the veteran's potentially only service-connected disability, 
the matter of individual unemployability cannot be addressed 
on appellate review at this time and will be held in abeyance 
pending completion of the developments outlined below.  It is 
noted that a reopening and grant of the claim for entitlement 
to service connection for organic brain syndrome would result 
in a service-connected disability to be considered with 
reference to the total rating claim.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should readjudicate the issue of 
whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
organic brain syndrome with reference to 
the current standard for the submission 
of new and material evidence as outlined 
in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), and 38 C.F.R. § 3.156 (1999), 
and the issue of a total rating, as 
appropriate.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeal

 


- 15 -


